Per Curiam.

It is well-established that the extraordinary writ of mandamus “* * * will not issue to compel a public official to perform a legal duty which has been completed.” State, ex rel. Breaux, v. Court of Common Pleas (1977), 50 Ohio St. 2d 164 [4 O.O.3d 352], citing State, ex rel. Bowman, v. Asmann (1925), 113 Ohio St. 394. Stated otherwise, the writ will not lie in order to secure a determination of issues which have become moot pending consideration by the court of appeals. State, ex rel. Hawke, v. Weygandt (1947), 148 Ohio St. 453, 456 [36 O.O. 88]. See, also, State, ex rel. Warner & Swasey Co., v. Indus. Comm. (1977), 50 Ohio St. 2d 152 [4 O.O.3d 346].
Since a ruling on the petition for post-conviction relief was issued during the pendency of appellant’s original action, the court of appeals correctly determined that the issues raised in the complaint for a writ of mandamus had become moot. State, ex rel. Breaux, v. Court of Common Pleas, supra.
*6For the foregoing reasons the judgment of the court of appeals is hereby affirmed.

Judgment affirmed.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.